In re Baton Rouge, City of; Baton Rouge Parish; — Defendant(s); applying for supervi*44sory and/or remedial -writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “D”, No. 375116.
Motion granted in part. Case may proceed as a jury trial. Since relators have been granted a suspensive appeal from the judgment rendered on November 3, 1997, holding unconstitutional La.R.S. 13:5105(0 and (D), the judgment is suspended during the pendency of this appeal. The validity of the statute in this case should not be affected until this court reviews the judgment on appeal.
CALOGERO, C.J., not on panel.